 1

 2
                                                        JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN          Case No. 8:19-CV-01128-DOC-JDE
     CALIFORNIA IBEW-NECA PENSION
12   PLAN, TRUSTEES OF THE SOUTHERN
     CALIFORNIA IBEW-NECA DEFINED      Assigned to the Honorable David O.
13   CONTRIBUTION TRUST FUND,          Carter
     TRUSTEES OF THE SOUTHERN
14   CALIFORNIA IBEW-NECA HEALTH
     TRUST FUND, TRUSTEES OF THE      JUDGMENT
15   SOUTHERN CALIFORNIA IBEW-NECA
     SUPPLEMENTAL UNEMPLOYMENT
16   BENEFIT TRUST FUND, TRUSTEES OF
     THE LOS ANGELES COUNTY
17   ELECTRICAL EDUCATIONAL AND
     TRAINING TRUST FUND, TRUSTEES OF
18   THE NATIONAL ELECTRICAL BENEFIT
     FUND, TRUSTEES OF SOUTHERN
19   CALIFORNIA IBEW-NECA LABOR-
     MANAGEMENT COOPERATION
20   COMMITTEE, TRUSTEES OF THE
     NATIONAL NECA-IBEW LABOR-
21   MANAGEMENT COOPERATION
     COMMITTEE TRUST FUND, CONTRACT
22   COMPLIANCE FUND, and LOS ANGELES
     ELECTRICAL WORKERS CREDIT UNION,
23

24
               Plaintiffs,
                             v.
25

26   DUTCHMAN ELECTRIC, INC., a California
     corporation,
27

28             Defendant.

                                         1
                                  JUDGMENT
     1386411
 1             This action having been commenced on June 6, 2019, and the Court having
 2   granted the ex parte application filed by Plaintiffs Trustees of the Southern California
 3   IBEW-NECA Pension Plan, et al., to reopen the case and enter judgment pursuant to
 4   stipulation, and having approved the stipulation for entry of judgment in favor of
 5   Plaintiffs and against Defendant and for good cause shown,
 6             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 7             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 8   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
 9   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
10   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
11   Trustees of the Southern California IBEW-NECA Labor-Management Cooperation
12   Committee, Trustees of the National NECA-IBEW Labor-Management Cooperation
13   Committee Trust Fund, Trustees of the National Electrical Benefit Fund, Contract
14   Compliance Fund, and Los Angeles Electrical Workers Credit Union, shall recover
15   from Defendant, Dutchman Electric, Inc., a California corporation, the principal
16   amount of $24,318.17, plus pre-judgment and post-judgment interest thereon at the
17   rate of 8% per annum from August 15, 2019, until paid in full.
18

19           September 19, 2019 _____________________________________
     Dated: __________________
20                              HONORABLE DAVID O. CARTER
                                UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

                                                2
                                      JUDGMENT
     1386411
